MANNING, J.
By the process of garnishment; a debtor to a defendant in a judgment or action at law, is made-responsible out of his indebtedness to the latter for the amount of the judgment which the plaintiff, in such judgment or suit, has obtained, or may obtain, against the defendant. By a substitution of the plaintiff to the right of the defendant against the debtor of the latter, such debtor as garnishee is made responsible to a person to whom he has never contracted any indebtedness, and to whom no such indebtedness of his has been assigned. The proceeding being allowed only by statute, must be conducted according to its provisions.
Iñ the present case, the garnishee answered that he had purchased of the defendant in the cause some property, and executed to her two promissory notes for the price, one of' which was transferred at the time to one Johnson, and the other had been, as he was informed, afterwards transferred to Johnson, and notice thereof given him. After one attempt to serve a notice upon Johnson, who had died in the meantime, or upon his personal representative, to appear and assert his claim (if he had any), to the notes, which notice was not served, and without bringing in the representative to maintain such claim, or making any other effort to do so, the plaintiff proceeded to judgment against the garnishee. This was contrary to the express provisions of the statute, as explained by several decisions of this court, and therefore was erroneous.
The judgment against the garnishee must be reversed, and. the cause be remanded.